Martin, J.
delivered the opinion of ■ Eourt. The plaintiff states he purchased 4 lots of ground from E. Livingston’s agent, for which he paid $1750, being induced thereto by the written promise of the defendants the title to these lots should be ratified by Said Livingston, or his representative, within *26months'; and that in default thereof they should reimburse him the said sum of $175% he assigning them all his rights to the lots.
That no ratification has been made, altho* the period be long since elapsed, and he has offered to cede to him all his rights in said lots, and they refuse, t^c.
The defendants pleaded the general issues, and stated a number of facts, from which they concluded the plaintiff’s title was complete* and required no ratification.
The court gave judgment that, on the plain* tiff assigning to the defendants all his rit, ⅞, ⅛- on the said lots, he receive, &ic. The defenuanas appealed.
The record shews that the plaintiff fully proved die allegations in his petition.
Admitting the plaintiff’s title, such as it is, to be perfectly good, yet, as he stipulated for, and the defendants agreed to refund him his purchase money, on his assigning all his rights in tin lots to them, in ease Livingston did not ratify his agent’s act within nine months—a# this ratification has not been obtained before the expiration of the time, nor since, the plaintiff is enttded to rece Ac back his money, on assigning to the ovkuduntb all ins rights üt the fot.
Hennen for the plaintiif— Scghcrs for the defendants.
It is therefore ordered, adjudged and de-«reed that the judgment of the district court jbe affirmed with costs.